Per Curiam.
This was an action -for personal injuries received by the female plaintiff. The jury rendered a verdict of $500 in favor of the wife, and of $100 in favor of the husband. The contention on behalf of the plaintiffs is that the amounts allowed by the jury in each instance are too small. So far as the amount allowed by the jury to the wife as compensation for the'injury received by her is concerned, although a considerably larger sum could not have been declared to be excessive, yet, on the other hand, the amount fixed by them cannot be declared inadequate. The verdict in her favor, therefore, must stand.
The compensation allowed to the husband for the deprivation of the society of his wife, and for the expenses neees*227sarily incurred by him by reason of her injuries, is clearly inadequate. The undisputed evidence in the case shows that he has either paid out, or is legally liable to pay, for medical attendance to his wife necessitated by her injury, and for other expenses rendered necessary thereby, a sum considerably in excess of the amount allowed to him by the jury. The verdict in favor of the husband should, therefore, be set aside and a new trial allowed to him.